            Case 15-27286        Doc 114-3      Filed 05/11/20   Page 1 of 1




                   UNITED STATES BANKRUPTCY COURT FOR
                        THE DISTRICT OF MARYLAND

IN RE: Mark C Meredith                                      Case no. 15-27286-RAG

                   Debtor (s)                                      Chapter 13

                  VERIFICATION UNDER PENALTY OF PERJURY

       I/We Mark C        Meredith am / are over 18 years of age and have personal

knowledge of the matters set forth herein. I hereby affirm under penalty of perjury that

the matters set forth in the motion are true.

                                /S/Mark C Meredith_____________




.This verification under penalty of perjury is filed as a substitute for the affidavit
described in Administrative Order 20-10 because a notary public is not available.
